DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims priority from provisional application 62143865 (filed 04/07/2015).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
Claim 45, after careful review of applicant’s specification and the identified sections listed in page 13 of the Remarks, the examiner cannot find support in the specification for one or more of the newly claimed features.  For example, while able to find support for “a) control signals; b) synchronization signal bursts;… f) reference signals;… h) user dependent reference signals; or i) common reference signals”, the examiner cannot find support for “c) primary synchronization signals; d) data assignment signals; e) timing signals; … g) tracking signals;” as well as these signals are of the first signals in a first manner to couple or uncouple the antennas and the receive conversion systems.  Clarification is respectfully requested, in particular, as to which paragraph(s) in the Specification discloses each of these signals as well as how each of them follows the first manner to couple or uncouple the antennas and the receive conversion systems.
Claim 46, after careful review of applicant’s specification and the identified sections listed in page 13 of the Remarks, the examiner cannot find support in the specification for one or more of the newly claimed features.  For example, while able to find support for “b) a physical layer data packet”, the examiner cannot find support for “a) physical downlink shared channel in a cellular network; … c) one or more digital streams;” as well as these signals are of the second signals in a second manner to couple or uncouple the antennas and the receive conversion systems.  each of these signals as well as how each of them follows the second manner to couple or uncouple the antennas and the receive conversion systems.
Claim 47, after careful review of applicant’s specification and the identified sections listed in page 13 of the Remarks, the examiner cannot find support in the specification for one or more of the newly claimed features.  For example, while able to find support for “a) an antenna pattern; b) a power consumption; c) a digital resolution;…; f) a sampling rate; g) a number of data streams; h) an interference cancellation”, the examiner cannot find support for “d) a radio frequency bandwidth; e) a baseband bandwidth … i) a timing reference which has at least one difference than another timing reference provided by the second manner;” as well as these features are of the first manner configured to couple or uncouple the antennas and the receive conversion systems.  Clarification is respectfully requested, in particular, as to which paragraph(s) in the Specification discloses each of these features as well as how each of them specifies the first manner to couple or uncouple the antennas and the receive conversion systems.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-9, 11-14, and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20090129304 A1, hereinafter Kim), in view of Banh et al. (US 20070298748 A1, hereinafter Banh).

Regarding claim 1, Kim teaches an apparatus, comprising (in general, see fig. 2 and corresponding paragraphs 16-21; see also fig. 3-4 and their paragraphs for additional relevant information): 
a plurality of receive conversion systems, wherein each of the plurality of receive conversion systems comprises one or more analoq-to-diqital converters (see at least fig. 2 and para. 17 in view of para. 20, e.g. a MIMO system comprises plurality of receiving components 206 which includes ADCs 218 and connects to plurality of antenna 202);
a circuit configured to couple at least one of the plurality of antennas to at least one of the plurality of receive conversion systems, wherein at least one of the plurality of antennas is coupled to more than one of the plurality of receive conversion systems (see at least fig. 2 and para. 17 in view of para. 20, e.g. a MIMO system comprises 
and wherein each of the plurality of antennas is configured to be (i) coupled to any one of the plurality of receive conversion systems or (ii) uncoupled from any one of the plurality of receive conversion systems (see at least fig. 2 and para. 17 in view of para. 20, e.g. antenna switch 204 is configured to selectively connect the antenna to a receive node 212 for reception of the incoming RF signals); 
wherein the circuit is configured to couple or uncouple the plurality of antennas and the plurality of receive conversion systems: in a first manner when the apparatus receives first signals, and in a second manner that is different from the first manner when the apparatus receives second signals which are data signals (see at least para. 21 of fig. 2 along with para. 22 of fig. 3, e.g. one example would be: the power saving controller 210 is configured to dynamically determine receive mode durations to receive signals from the BS 102…and transmit mode durations to transmit signals to the BS 102; yet another example would be: a DL frame with different types of signals in it; NOTE: the applicant in the Remarks indicates that supports for these newly amended features can be found in para. 59-61 of the Specification, which appears disclosing subject matters of fig. 10 and fig. 7.  While these newly amended features still broadly claimed, the examiner suggests the applicant to clearly and narrowly define the subject matters actually disclosed in fig. 10 and fig. 7 for reconsiderations); and 
a processor configurable to selectively control an operation of the plurality of receive conversion systems according to one or more predetermined criteria (see at 
Kim differs from the claim, in that, it does not specifically disclose a plurality of antennas configured to be coupled to the plurality of receive conversion systems, which is well known in the art and commonly used for providing effective interference and power control.
Banh, for example, from the similar field of endeavor, teaches mechanism of a plurality of antennas configured to be coupled to the plurality of receive conversion systems (at least fig. 5 and corresponding paragraphs 23-25, see also fig. 6-7 and their corresponding paragraphs for additional details), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Banh into the apparatus of Kim for providing effective interference and power control.

Regarding claim 2, Kim in view of Banh teaches at least one of the predetermined criteria relates to energy consumption of the apparatus.  (Kim, see at least para. 21)

Regarding claim 3, Kim in view of Banh teaches the circuit is configured to couple and uncouple at least one of the plurality of antennas to at least one of the plurality of receive conversion systems. (Kim, see at least fig. 2 and para. 17 in view of para. 20, e.g. antenna switch 204 is configured to selectively connect the antenna to a receive node 212 for reception of the incoming RF signals)

Regarding claim 8, Kim in view of Banh teaches the plurality of receive conversion systems comprise a first and a second conversion system, and wherein the processor is configured to: selectively enable the first conversion system and selectively disable the second conversion system for a first duration, and selectively disable the first conversion system and selectively enable the second conversion system for a second duration. (Kim, see at least fig. 2 and para. 17 and 21; Banh, see at least fig. 6-7 and para. 26-30, e.g. enabling and disabling)

Regarding claim 9, Kim in view of Banh teaches a transceiving circuit configurable to at least one of receive or transmit at least one signal during portions of one or more subframes having a predetermined duration, wherein the processor is configured to determine the first and second durations relative to a start of a subframe and a periodicity of the first and second durations based on the subframe duration.  (Kim, see at least fig. 3 and para. 22-23)

Regarding claim 11, Kim in view of Banh teaches detect an interfering signal based on signals produced by the first conversion system during the first duration; and determine a desired signal based on the detected interfering signal and the signals produced by the second conversion system during the second duration.  (Banh, see at least para. 24 and 27)

Regarding claim 12, Kim in view of Banh teaches the processor is configured to determine the first and second durations and a periodicity of the first and second durations based on at least one of a predetermined schedule, a power or energy of received signals, an availability of one or more reference signals in the received signals, a channel coherence time, or an energy consumption of the apparatus. (Kim, see at least para. 21-23)

Regarding claim 13, Kim in view of Banh teaches the plurality of receive conversion systems comprise a first conversion system and a second conversion system, the first conversion system comprises a first circuitry and a second circuitry, and the processor is further configured to selectively enable and disable the first circuitry independently from the second circuitry. (Kim, see at least fig. 2 and para. 16-21; Banh, see at least fig. 6-7 and para. 26-30, e.g. enabling and disabling)

Regarding claim 14, Kim in view of Banh teaches the processor is further configured to determine whether to selectively enable and disable the first circuitry based on signals produced by the second conversion system. (Kim, see at least fig. 2 and para. 16-21; Banh, see at least fig. 6-7 and para. 26-30, e.g. enabling and disabling)

Regarding claim 44, Kim in view of Banh teaches the operation includes at least one of (i) a sampling rate, (ii) a quantization resolution, or (iii) an on/off time. (Kim, see at least para. 15 and 40, e.g. on and off for power saving)

Regarding claim 45, Kim in view of Banh teaches the first signals include at least one of: a) control signals; b) synchronization signal bursts; c) primary synchronization signals; d) data assignment signals; e) timing signals; f) reference signals; g) tracking signals; h) user dependent reference signals; or i) common reference signals.  (Kim, see at least fig. 3 and para. 22 and 23, e.g. within one or more frames there include at least DL control signals)

Regarding claim 46, Kim in view of Banh teaches the second signals include at least one of: a) physical downlink shared channel in a cellular network; b) a physical layer data packet; or c) one or more digital streams.  (Kim, see at least fig. 3 and para. 22 and 49, e.g. within one or more frames there include at least UL data packets)

Regarding claim 47, Kim in view of Banh teaches the first manner specifies at least one of: a) an antenna pattern; b) a power consumption; c) a digital resolution; d) a radio frequency bandwidth; e) a baseband bandwidth; f) a sampling rate; g) a number of data streams; h) an interference cancellation; or i) a timing reference which has at least one difference than another timing reference provided by the second manner.  (Kim, see at least para. 21, e.g. the power saving controller 210 is configured to selectively activate or deactivate components of the MS1 according to the determined receive and transmit durations for at least reducing power consumption)

Regarding claim 48, Kim in view of Banh teaches the first and second signals are provided by same transmitter.  (Kim, see at least para. 21, e.g. to receive signals from the BS 102)

Regarding claim 49, Kim in view of Banh teaches the first signals and the second signals are both parts of or based on a predefined standard with specified signaling timeframes.  (Kim, see at least fig. 3 and para. 21, e.g. each frame includes a DL duration followed by a UL duration with their respective messages)


Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Banh, as applied to claims 1 and 8 above, and further in view of Bishop et al. (US 20100259433 A1, hereinafter Bishop).

Regarding claim 4, Kim in view of Banh teaches a first one of the plurality of receive conversion systems comprises analoq-to-diqital converters and a second one of the plurality of receive conversion systems comprises analoq-to-diqital converters (Kim, see at least fig. 2; Banh, see at least fig. 5).
Kim in view of Banh differs from the claim, in that, it does not specifically disclose a first one of the plurality of receive conversion systems is configured to utilize at least one of a sampling rate or a quantization resolution that is different than at least one of a further sampling rate or a further quantization resolution that a second one of 
Bishop, for example, from the similar field of endeavor, teaches mechanism such that a first one of the plurality of receive conversion systems is configured to utilize at least one of a sampling rate or a quantization resolution that is different than at least one of a further sampling rate or a further quantization resolution that a second one of the plurality of receive conversion systems is configured to utilize (see at least para. 4, e.g. taking quantization into consideration), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Bishop into the apparatus of Kim in view of Banh for reducing power consumption.

Regarding claim 5, Kim in view of Banh and Bishop teaches a first one of the plurality of receive conversion systems is configured to at least one of accept or produce a first number of the first signals that is different than a second number of the second signals that a second one of the plurality of receive conversion systems is configured to at least one of accept or produce. (Bishop, see at least fig. 3 and para. 31, e.g. form the down-converters to the up-converters)

Regarding claim 6, Kim in view of Banh and Bishop teaches the circuit comprises one or more splitters. (Bishop, see at least fig. 3 and para. 31, e.g. splitter)

Regarding claim 10, Kim in view of Banh and Bishop teaches the first conversion system is configured to at least one of accept or produce a single digital signal which is one of the first signals comprising samples of a first resolution; and the second conversion system is configured to at least one of accept or produce the second signals comprising samples of a second resolution that is less than the first resolution. (Banh, see at least fig. 5 and corresponding paragraphs 23-25; Bishop, see at least para. 27 and para. 4, e.g. functions of the converters)


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Banh, as applied to claim 1 above, and further in view of Niu et al. (US 20090231196 A1, hereinafter Niu).

Regarding claim 15, Kim in view of Banh teaches at least one portion of the plurality of antennas is configurable as an antenna array, the circuit comprises a plurality of adjustable controls, each adjustable control being associated with an antenna comprising the antenna array, and the processor is configured to control the adjustable controls in association with selectively enabling a particular one of the conversions systems. (Kim, see at least fig. 2 and para. 16-21)
Kim in view of Banh differs from the claim, in that, it does not specifically disclose adjustable controls of at least one of a gain or a phase; which is well known in the art and commonly used for improving throughput and reliability.
Niu, for example, from the similar field of endeavor, teaches mechanism of adjustable controls of at least one of a gain or a phase (see at least para. 20-22); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Niu into the apparatus of Kim in view of Banh for improving throughput and reliability.

Regarding claim 16, Kim in view of Banh and Niu teaches the processor is further configured to: selectively enable first and second ones of the plurality of conversion systems for a first duration, and configure the adjustable controls during the first duration to enable a first one of the plurality of conversion systems to produce a signal corresponding to a signal incident on the antenna array from a first direction and to enable a second one of the plurality of conversion systems to produce a signal corresponding to a signal incident on the antenna array from a second direction.  (Kim, see at least fig. 2 and fig. 3 along with their corresponding paragraphs at least 21-23; Niu, see at least fig. 6-7)

Regarding claim 17, Kim in view of Banh and Niu teaches the processor is further configured to: selectively enable first and second ones of the plurality of conversion systems for a first duration, and configure the adjustable controls to enable the antenna array to transmit first and second antenna signals in first and second directions, respectively, during the first duration, wherein: the first direction corresponds to a signal accepted by a first one of the plurality of conversion systems, the second direction corresponds to a signal accepted by a second one of the plurality 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Banh, as applied to claim 1 above, and further in view of Woodsum (US 20160211906 A1).

Regarding claim 18, Kim in view of Banh teaches the plurality of antennas are configured as an array, and the processor is further configurable to selectively control the operation of the plurality of receive conversion systems according to perform at least a transform function and at least one of sampling rate, sampling resolution, and power consumption. (Kim, see at least para. 17 along with para. 62)
Kim in view of Banh differs from the claim, in that, it does not specifically disclose array having spatial resolution greater than a Nyquist criterion; which is well known in the art and commonly used for significantly increasing performance of antenna systems.
Woodsum, for example, from the similar field of endeavor, teaches mechanism of array having spatial resolution greater than a Nyquist criterion (see at least para. 19-20); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to Woodsum into the apparatus of Kim in view of Banh for significantly increasing performance of antenna systems.

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered.  Regarding independent claim 1, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.
Regarding independent claim 1, the applicant argues that (applicant’s emphasis included, if any):
“Kim is directed to a method for reducing power consumption in a multi-user digital communication system. (See Kim, Abstract). As shown in FIG. 2 of Kim, an antenna 202 is switched between a receiver 216 and a transmitter 226. (See Kim, FIG. 2; and paras. [0016] and [0017]).

However, contrary to the subject matter recited in amended independent claim 1, Kim does not teach or suggest coupling or uncoupling a plurality of antennas and a plurality of receive conversion systems. Moreover, Kim fails to teach or suggest coupling or uncoupling the plurality of antennas in a first manner when the apparatus receives first signals, and coupling or uncoupling the plurality of antennas in a second manner that is different from the first manner when the apparatus receives second signals which are data signals, as also recited in amended independent claim 1. Simply, no such recited subject matter of amended independent claim 1 is at all discussed, much less taught or suggested in Kim.” (Remarks, page 17-18)  


Accordingly, all pending dependent claims of the independent claim 1, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465